DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.

Response to Amendment
The amendment filed on 24 May 2021 has been entered, leaving claims 39-49 and 51-70 pending, of which claims 58-59 were previously withdrawn, with claim 60 being amended to no longer pertain to withdrawn subject matter, and with claim 70 being labeled as claim 79 which is corrected by the Examiner’s amendment outlined below.


Election/Restrictions
The pending claims as amended below are allowable, and so the restriction between Invention Groups I-III as set forth in the Office action mailed on 09 September 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Occhiuti on 28 July 2021.



The application has been amended as follows: 

1-38	(Previously Cancelled)
39.	(Currently Amended) A method for fabricating an object[ by a 3D printing system using a non-contact feedback approach, the method comprising:
selectively jetting an ink[ to form a layer of the object, the ink including a material[ having an epoxy functional group; 
curing the ink by photopolymerizing the material, wherein said curing and polymerizing take place only via cationic polymerization; 
optically sensing the ink in a partially cured state after at least some of[ said polymerizing has[ taken place;[
[ selectively jetting[ to form subsequent layers of the object; and
modifying said further jetting according to sensed data produced by the sensing, wherein the only curing performed in fabricating said object is via cationic polymerization.
40.	(Currently Amended) The method of claim 39, wherein said curing[ takes place in a printing chamber that has been heated to accelerate curing of the ink[
41.	(Currently Amended) The method of claim 39, wherein said further[ jetting takes place with the previously jetted ink in the partially cured state.
42.	(Currently Amended) The method of claim 39, wherein the only curable component of the ink[ is the material that is polymerized by cationic[ polymerization.
43.	(Currently Amended) The method of claim 39, wherein the ink comprises a component that causes luminescence[
44.	(Currently Amended) The method of claim 39, wherein[ said curing takes place slowly. 
45.	(Currently Amended) The method of claim 39, wherein the[ comprises an epoxy monomer, an epoxy oligomer, an epoxy crosslinker, or any combination thereof. 
46.	(Currently Amended) The method of claim 39,[ further comprising further curing the ink in the partially cured state. 
47.	(Currently Amended) The method of claim 39, wherein[ said optical sensing takes place when the ink[ is less than 50% cured. 
48.	(Currently Amended) The method of claim 45, wherein said curing[ of said ink, and wherein the photoacid generator is between 0.1% and 10% with reference to the total weight of[ the ink.
49.	(Currently Amended) The method of claim 39, wherein the ink comprises[ an additive that[ improves signal-to-noise ratio during said optical sensing[
50.	(Previously Cancelled) 

51.	(Currently Amended) The method of claim 39, wherein the ink comprises a sensitizer[ facilitating the start of the cationic polymerization, and wherein the sensitizer is a substance[
52.	(Currently Amended) The method of claim 39,[ said optical sensing[ of the[ ink in the partially cured state.
53.	(Currently Amended) The method of claim 39,[ said optical sensing[ of the[ ink in the partially cured state.
54.	(Currently Amended) The method of claim 39, wherein[ said modifying takes place using an active feedback loop[
55.	(Currently Amended) The method of claim 39, wherein[ said modifying is performed based on measurements made by said optical sensing of a surface of the[ ink in the partially cured state.
56.	(Currently Amended) The method of claim 39, wherein[ said modifying is performed based on measurements made by said optical sensing of volumetric or tomographic data of the[ ink in the partially cured state.
57.	(Currently Amended) The method of claim 39, wherein said curing[ takes place on a printing platform that has been heated to accelerate[ curing of the ink.
58.	(Rejoined, Currently Amended) A non-transitory computer-readable medium having encoded thereon instructions for causing a 3D-printing system to[ perform the method of claim 39.
59.	(Cancelled) 
60.	(Currently Amended) The method of claim 39,[ further comprising depositing a surfactant with the material of said ink. 
61.	(Currently Amended) The method of claim 39, wherein the ink further comprises a brightener that improves optical scanning by increasing reflection[ or scattering[
62.	(Currently Amended) The method of claim 39, wherein the ink comprises[ a material that[ improves flame retardancy of the object being fabricated.
63.	(Currently Amended) The method of claim 39, wherein the ink comprises[ a material that[ improves the resistance of the object being fabricated to heat. 
64.	(Currently Amended) The method of claim 39, wherein the[ ink comprises a photoacid generator and wherein the photoacid generator is 0.5% and 5%, with reference to the total weight of the[
65.	(Currently Amended) The method of claim 39, wherein said[ optical sensing[ ink in the partially cured state.
66.	(Currently Amended) The method of claim 39, wherein said[ optical sensing[ ink.
67.	(Currently Amended) The method of claim 39, wherein said[ optical sensing[ ink. 
68.	(Currently Amended) The method of claim 39, further comprising[ outputting a signal from the sensor to cause emission and/or reflection, scattering, or absorption from the ink in the partially cured state, the output signal originating from above the ink in the partially cured state.
69.	(Currently Amended) The method of claim 39, further comprising[ outputting a signal from the sensor to cause emission and/or reflection, scattering, or absorption form the ink in the partially state, the output signal originating from below the ink in the partially cured state.
70[The method of claim 39, wherein said ink is a first ink[, wherein said method further comprises selectively jetting a second ink that is different from said first ink,[ and wherein said first and second inks comprise different optical enhancement components. 
71.	(New) The method of claim 39, wherein said ink further includes a material having a functional group selected from the group consisting of oxetane and vinyl.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform 3D printing utilizing non-contact feedback to provide print corrections, to utilize cationically polymerizable 2D or 3D printing material, including in conjunction with other curable material such as free-radical polymerizable material, to perform 3D printing by selectively jetting ink material, and to modify print instructions using sensor data obtained during printing, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed method is performed by the claimed system using the claimed non-contact feedback approach, with the claimed selective jetting being performed of the claimed epoxy functional material, the claimed curing taking place only via cationic polymerization, the claimed sensing taking place of the ink in a partially cured state, the claimed further jetting taking place to form the claimed subsequent object layers, and the claimed modifying taking place according to sensed data produced by the claimed optical sensing, with the only curing performed in fabricating the claimed object being via cationic polymerization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742